Exhibit 10.5

 

Equity Disposal Agreement

 

This Equity Disposal Agreement (hereinafter referred to as “the Agreement”) was
signed by the following parties (hereinafter referred to as “the parties to the
Agreement”) on May 15, 2019 in Beijing, China:

 

Party A: Beijing Hongtao Management Consulting Co., Ltd. ("Hongtao Consulting")

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

 

Party B:

Tian Xiangyang, ID number: 132521197207010022

Address: West Liangku Yard No.22, West Shuncheng Street, Shacheng Town, Huailai
County, Zhangjiakou City, Hebei Province

 

Tian Zhihai, ID number: 1325211076030014

Address: No.90, Nanguan Village, Ansu Town, Xushui District, Baoding City, Hebei
Province

 

Liu Zexian, ID number: 130730199312150419

Address: No. 158, East 11 Row, Olympics Street, Xiaozhuangzi Village, North
Xinbao Town, Huailai County, Zhangjiakou city, Hebei Province

 

Gao Xuewei, ID number: 132423197707022086

Address: No.90, Nanguan Village, Ansu Town, Xushui District, Baoding City, Hebei
Province

 

Li Chunduo, ID number: 1101096202220622

Address: No.5, Yard 49, JIanguo Road, Mentougou District, Beijing

 

Party C: Beijing Luji Technology Co., Ltd. (hereinafter referred to as "Luji
Technology")

Address: Room 1206, 11th Floor, 301, 3-17 F, Building 5, Block 1, Hangfeng Road,
Fengtai District, Beijing

 

In view of:

 

1.      Party A is a wholly foreign-owned enterprise legally registered and
validly existing in the territory of the People's Republic of China;

 

2.      Party C is a limited liability company incorporated in China;

 

3.      Party Bs are shareholders of Luji Technology (collectively referred to
as the “Authorized Parties”), of which Tian Xiangyang holds 80% of the equity,
Tian Zhihai holds 5%, Liu Zexian holds 5%, Gao Xuewei holds 5%, and Li Chunduo
holds 1%.

 

4.      Party A and Party B signed a Shareholding Pledge Agreement, under which
Party B provides guarantee for Luji Technology to fulfill its obligations under
the Exclusive Consultating and Service Agreement with Party A. In order to
ensure security of the mortgage, and take into account the technical support
provided by Party A to Luji Technology and the good cooperation relationship,
all parties reached the following agreement.

 

 

 



 1 

 

 

1.      Granting options

 

1.1      Grant

 

All parties to this Agreement agree that, from the effective date of this
Agreement, Party A has an exclusive option right unless disclosed to Party A and
obtaining prior written consent of Party A. Party A or its designated third
party may purchase the entire shareholding rights of the authorized party in
Luji Technology at any time with the minimum price permitted by Chinese laws and
regulations subject to conditions of this Agreement. Party A is granted with
option rights upon signing of this Agreement, and such authorization shall be
irrevocable or changeable upon the expiration of this Agreement (including
extension according to Article 1.2 below).

 

1.2      Term

 

This Agreement shall be signed and come into effect by all parties on the date
indicated in the text. This Agreement shall be valid for ten years from the date
of signing. Before the expiration of this Agreement, all parties shall extend
the term of this Agreement according to requirements of Party A, and sign a
separate equity disposal agreement or continue to perform this Agreement
according to Party A's request.

 

2.      Exercise of option rights and delivery

 

2.1      Exercise time

 

2.1.1      The authorized parties agree that Party A may exercise part or all
options rights under this Agreement at any time after the signing subject to
laws and regulations of the People's Republic of China.

 

2.1.2      The authorized parties agree that Party A's times of exercise are not
limited unless it has acquired and held the entire share capital of Luji
Technology.

 

2.1.3      The authorized parties agree that Party A may designate a third party
to exercise its right on its behalf, but Party A shall notify Authorized Parties
in writing when exercising.

 

2.2      Disposition of exercise price

 

The authorized parties agree that when Party A exercises its rights, all
exercise fund obtained by the Authorized Parties will be given away to Luji
Technology for free, or transfer exercise fund from the authorized parties to
Luji Technology in other ways agreed by Party A in writing.

 

2.3      Transfer

 

The authorized parties agree that option rights under this Agreement may be
transferred in part or in whole by Party A to a third party without obtaining
prior consent of the Authorized Parties. The third party shall be deemed as a
party to this Agreement to exercise option rights under the terms of this
Agreement and to assume Party A's rights and obligations under this Agreement.

 

2.4      Exercise notice

 

If Party A exercises rights, it shall notify the authorized parties in writing
ten working days before the delivery date (as defined below). The notice shall
specify the following terms:

 

 

 



 2 

 

 

2.4.1      The effective delivery date of equity after exercising option rights
(hereinafter referred to as “delivery date”);

 

2.4.2      The name of holder to be registered in the equity after exercising
option rights;

 

2.4.3      The number of shares and proportions purchased from the authorized
person;

 

2.4.4      Exercise price and its payment method;

 

2.4.5      Power of Attorney (if a third party designated by Party A acts on its
behalf).

 

All parties agree that Party A may appoint a third party at any time and
exercise options rights and register equity in the name of the third party.

 

2.5      Transfer equity

 

When Party A exercises its option rights each time, within 10 working days from
the date of receiving exercise notice issued by Party A in accordance with
Article 2.4 of this Agreement:

 

(1)      The authorized parties shall urge Luji Technology to convene a
shareholders’ meeting in time, at which the resolution of the shareholders’
meeting that authorizes the transfer of equity to Party A and/or its designated
third party shall be approved;

 

(2)      The authorized parties shall sign a transfer agreement that is
substantially consistent with the equity transfer agreement set out in Annex 1
to this Agreement with Party A (or, where applicable, the designated third
party);

 

(3)      Party B shall sign all other required contracts, agreements or
documents, obtain all necessary government approvals and consents, without
attaching any warranty interest, take all necessary actions to transfer
effective ownership of purchased equity to Party A and/or its designated third
party, and ensure Party A and/or its designated third party become the
registered business owner of the purchased equity, and submit to Party A or its
designated third party the latest business license, articles of association,
approval certificate (if applicable) and other relevant documents issued or
registered by relevant Chinese authorities, which shall reflect changes in the
shareholding of Luji Technology, changes in directors and legal representatives
etc.

 

3.      Statement and warranty

 

3.1      The authorized parties state and warrant as below:

 

3.1.1      They have full rights and authorization to sign and perform this
Agreement;

 

3.1.2      The performance of this Agreement and obligations does not violate
laws, regulations and other agreements, and does not require approval or
authorization of the government department;

 

3.1.3      There are no litigation, arbitration or other judicial or
administrative proceedings that are pending or may materially affect the
performance of this Agreement;

 

3.1.4      All circumstances that may have adverse impacts on the performance of
this Agreement have been disclosed to Party A;

 

 

 



 3 

 

 

3.1.5      They are not bankrupt, and financial condition is sound and sound;

 

3.1.6      There is no pledge, guarantee, liability and other debs from
third-parties in the shareholding of Luji Technology, and it is not subject to
third parties' recourse, except the equity pledge agreement signed by Party A
and Party B;

 

3.1.7      No pledge, liability and other debs from third-parties will be placed
on their shares of Luji Technology, and will not dispose their shares to Party A
or designated third parties by means of transfer, donation, pledge or others;

 

3.1.8      The option rights granted to Party A shall be exclusive and the
authorized parties shall not grant option rights or similar rights to other
persons other than Party A or the designated third party in any other way;

 

3.1.9      During the term of this Agreement, the operating business of Luji
Technology complies with laws, regulations, rules and other administrative
regulations and guidelines promulgated by competent government authorities, and
there is no violation of above provisions that constitutes a significant adverse
impact on the business or assets of the company;

 

3.1.10      Maintain the existence of Luji Technology in accordance with good
financial and commercial standards and practices. Prudently and effectively
operate its business and transactions, and do its utmost to obtain licenses,
certificates and approvals required for its operations, and ensure that such
licenses, certificates and approvals are not cancelled, withdrawn or declared as
invalid;

 

3.1.11      Provide all operational and financial information about Luji
Technology to Party A at its request;

 

3.1.12      Before Party A (or its designated third party) exercising option
rights and acquiring the entire equity or interest in Luji Technology, except
obtaining the written consent of Party A (or its designated third party), Luji
Technology shall not:

 

(a)      sell, transfer, mortgage or dispose any asset, business or revenue, or
permit to set other security interest (except generated in normal or daily
business process or disclosed to Party A and obtaining prior written content of
Party A);

 

(b)      transactions that are materially and adversely affecting its assets,
liabilities, operations, equity and other legal rights (except arising in normal
or daily business process or disclosed to Party A and obtaining prior written
content of Party A);

 

(c)      distribute dividends and bonuses to shareholders in any forms;

 

(d)      occurrence, inheritance, guarantee or permission of any debt, but (i)
debt arising from normal or daily business process rather than borrowing; (ii)
except debt disclosed to Party A and obtaining prior written content of Party A;

 

(e)      sign any major contract, except contracts signed in daily business
process (for this paragraph, it is considered a major contract if contract value
exceeds [1 million] yuan):

 

(f)      increase or decrease registered capital of Luji Technology through a
resolution of the shareholders’ meeting, or change structure of the registered
capital separately;

 

 

 



 4 

 

 

(g)      supplement, change or modify Articles of Association of Luji Technology
in any form;

 

(h)      merge or unite with any individual, or acquire or invest in any
individual.

 

3.1.13      Before Party A (or its designated third party) exercising option
rights and acquiring the entire equity or interest in Luji Technology, except
obtaining the written consent of Party A (or its designated third party), Party
B shall not jointly or separately:

 

(a)      supplement, change or modify Articles of Association of Luji Technology
of Luji Technology in any form, and such supplements, changes or modifications
will materially adversely affect Luji Technology's assets, liabilities,
operations, equity and other legal rights (except increase capital in the same
proportion to meet requirements of laws), or may affect the effective
implementation of this Agreement and other agreements signed by Party A, Party B
and Luji Technology;

 

(b)      assist Luji Technology to reach a transaction that have material
adverse impact on its assets, liabilities, operations, equity and other legal
rights (except arising in normal or daily business process or disclosed to Party
A and obtaining prior written content of Party A);

 

(c)      promote the resolution of dividends and bonuses by shareholders of Luji
Technology;

 

(d)      sell, transfer, mortgage or dispose legal or beneficial interest in any
share of Luji Technology at any time from the effective date of this contract,
or permit any other security interest;

 

(e)      promote shareholders’ meeting of Luji Technology to approve the sale,
transfer, mortgage or dispose legal or beneficial interest in any equity, or
permit any other security interest;

 

(f)      promote shareholders’ meeting of Luji Technology to approve the merger
or association with any individual, or acquire or invest in any individual, or
any other forms of reorganization;

 

(g)      Perform self-financing, liquidation or dissolution of Luji Technology.

 

3.1.14      Before Party A (or its designated third party) exercising option
rights or acquiring equity or assets of Luji Technology, Party B promises:

 

(a)      immediately notify Party A in writing of any litigation, arbitration or
administrative proceedings that have occurred or may occur in relation to
equity, or any adverse impacts on such equity;

 

(b)      convene shareholders’ meeting of Luji Technology to review and approve
the transfer of purchased equity as stipulated in this Agreement, urge Luji
Technology to revise its Articles of Association to indicate the transfer of
equity from Party B to Party A and/or its designated third party and other
changes set forth in this Agreement, and immediately apply for approval to
competent authorities in China (if such approval is required by law), go through
change registration, and urge Luji Technology to approve the assigned person of
Party A and/or its designated third party as a new director and new legal
representative through the resolution of the shareholders' meeting;

 

(c)      in order to maintain legal and valid ownership of the equity, sign all
necessary or appropriate documents, take all necessary or appropriate measures
and complaints or make necessary and appropriate defenses against all claims;

 

 

 



 5 

 

 

(d)      Upon request by Party A, transfer equity to a designated third party
unconditionally and immediately at any time and waive its priority purchase
rights to transfer to another existing shareholder;

 

(e)      Strictly abide by the provisions of this contract and other contracts
signed by Party B and Party A jointly or separately, and earnestly perform
obligations under the contracts without any acts/omissions effecting validity
and enforceability of such contracts.

 

3.2      Commitment

 

The authorized parties promises to Party A that they bear all expenses incurred
from equity transfer, and go through all necessary procedures for Party A and/or
its designated third party to become shareholders of Luji Technology. The
procedures include but not limited to assisting Party A in obtaining necessary
approvals of equity transfer from government departments, submitting equity
transfer agreement, the shareholders' meeting resolution and other documents to
relevant business administration department, and amending the company's articles
of association, the register of shareholders, and other files.

 

3.3      Party B hereby state and warrant jointly and individually to Party A on
the date of signing this contract and on each delivery date:

 

(1)      It has any equity transfer agreement (each referred to as the “transfer
agreement”) signed and delivered by this contract, signed for purchased equity
for each transfer as one party, and rights and capabilities to fulfill
obligations under the contract and any assignment agreement. Once signing this
contract and each of its transfer agreements, they will constitute legal, valid
and binding obligations and may be enforced in accordance with their terms;

 

(2)      Neither signing or delivery of this contract or any transfer agreement
nor the performance of its obligations will: (i) violate any relevant laws and
regulations in China; (ii)violate Articles of Association or other
organizational files; (iii)breach any binding contracts or instruments; (iv)
violate any license or approval and/or conditions for continues validity; or (v)
any suspension or revoked or attached condition in any license or approval;

 

(3)      Party B has good and saleable ownership of all shares of Luji
Technology. Party B has not set any security interest in the above equity;

 

(4)      Luji Technology does not have any outstanding debts, except (i) debts
incurred in its normal course of business, and (ii) debts that have been
disclosed to Party A and have obtained prior written consent of Party A;

 

(5)      Luji Technology complies with all laws and regulations applicable to
the acquisition of equity and assets;

 

(6)      There is no undergoing, pending or possible litigation, arbitration or
administrative procedure related to Luji Technology's equity, assets or related
to Luji Technology.

 

4.      Tax

 

Taxes generated by all parties in the performance of this Agreement shall be
borne independently.

 

5.      Default

 

5.1      If Party B or Party C violates this Agreement or any representations or
warranties in this Agreement, Party A may notify the defaulting party in writing
to correct within 10 days of receiving the notice, take corresponding measures
in a timely and effective manner to avoid damage, and continue to perform this
Agreement. In the event of damage, the defaulting party shall compensate Party A
to enable Party A to obtain all rights and interests in the performance of the
contract.

 

 

 



 6 

 

 

5.2      If Party B or Party C fail to correct within 10 days after receiving
the notice in accordance with provisions of Article 5.1, Party A has the right
to request the defaulting party to pay any costs, liabilities or losses suffered
by Party A due to breach of contract (including but not limited to interest and
attorney's fee due to breach of contract). At the same time, Party A has the
right to execute the Equity Transfer Agreement attached to this Agreement to
transfer the equity held by Party B to Party A and/or its designated third
party.

 

6.      Jurisdiction law and dispute resolution

 

6.1      Governing law

 

The laws of the People's Republic of China are applicable to this Agreement,
including but not limited to the completion, performance, validity and
interpretation of this Agreement.

 

6.2      Friendly negotiation

 

In the event of a dispute arising out of the interpretation or performance of
this Agreement, all parties to the Agreement shall settle through friendly
negotiation or mediation of a third party. If cannot be resolved through the
above methods, the dispute shall be submitted to the arbitration agency within
30 days from the start of dispute.

 

6.3      rbitration

 

Any dispute arising from this Agreement shall be submitted to the China
International Economic and Trade Arbitration Commission (Beijing) for
arbitration in accordance with its arbitration rules. The place of arbitration
is Beijing. The arbitral award is final and binding on all parties to this
Agreement.

 

7.      Confidentiality

 

7.1      Confidentiality

 

The contents of this Agreement and its attachments shall be kept confidential.
All parties shall not disclose any information of this Agreement to any third
party (except prior written consent of All parties). The terms and shall remain
valid after the termination of this Agreement.

 

7.2      Exception

 

If confidential information should be disclosed in accordance with laws, court
decisions, arbitral awards, and decisions of government regulatory agencies, the
disclosure of such information should not be considered a violation of Article
7.1.

 

8.      Others

 

8.1      Entire agreement

 

All parties hereby confirm that this Agreement is fair and reasonable on the
basis of equality and mutual benefit. This Agreement comprises the entire
subject of all parties. If all previous discussions, negotiations and agreements
are inconsistent with this Agreement, this Agreement shall prevail. This
Agreement shall be amended by all parties in writing. The attachment is an
integral part of this Agreement and has the same effect as this Agreement.

 

 

 



 7 

 

 

8.2      Notice

 

8.2.1      Notices issued by all parties for the performance of their rights and
obligations under this Agreement shall be made in writing and delivered by
assigned personnel, registered post, postage prepaid mail, express courier
service, or fax to the following address:

 

Party A: Beijing Hongtao Management Consulting Co., Ltd. ("Hongtao Consulting")

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 010-57551198

Recipient: Tian Xiangyang

 

Party B:

 

Tian Xiangyang

Address: 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 13031121536

Recipient: Tian Xiangyang

 

Tian Zhihai

Address: 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 18710121183

Recipient: Tian Zhihai

 

Liu Zexian

Address: 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 18831332105

Recipient: Liu Zexian

 

Gao Xuewei

Address: 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 15832272634

Recipient: Gao Xuewei

 

Li Chunduo

Address: 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Fax:

Tel: 13241593921

Recipient: Li Chunduo

 

Party C: Beijing Luji Technology Co., Ltd.

Address: 3 Room 1206, 11th Floor, 301, 3-17 F, Building 5, Block 1, Hangfeng
Road, Fengtai District, Beijing

Fax:010-57551198

Tel: 010-57551198

Recipient: Tian Xiangyang

 

 

 



 8 

 

 

8.2.2      Notices and correspondences shall be deemed as delivered if:

 

8.2.2.1      If delivered by fax, the date record shown on the fax shall be the
delivery date, but when the fax is delivered later than 5 pm or on non-working
days of the place of delivery, the next working day of the record shall be the
delivery date;

 

8.2.2.2      If delivered by assigned personnel (including express delivery),
the date of receipt shall be the delivery date;

 

8.2.2.3      If delivered by registered mail, the 15th day after the date on the
receipt shall be the delivery date.

 

8.2.3      Binding

 

This Agreement is binding on all parties.

 

8.3      Language

 

This Agreement is in eight copies written in Chinese, and each party shall hold
one.

 

8.4      Day and working day

 

The “day” in this Agreement refers to the date on the calendar; the “working
day” refers to Monday to Friday.

 

8.5      Headings

 

The headings of this Agreement are for convenience only and are not used for
interpretation of this Agreement.

 

8.6      Supplementary provisions

 

The obligations, commitments and responsibilities of the authorized parties to
Party A under this Agreement are separate and common, and the authorized parties
shall bear joint and several liability. The default of either authorized parties
automatically constitutes the default of the authorized parties for Party A.

 

8.7      Outstanding matters

 

For matters not covered by this Agreement, all parties shall resolve in
accordance with laws of the People’s Republic of China through negotiation.

 

 

 



 9 

 

 

[There is no text on this page, the following are signature pages of Equity
Disposal Agreement]

 

Party A: Beijing Hongtao Management Consulting Co., Ltd.   (Seal)   Authorized
representative: /s/ Tian Xiangyang   Tian Xiangyang  

 

 

Party B:



/s/ Tian Xiangyang /s/ Tian Zhihai Tian Xiangyang Tian Zhihai         /s/ Liu
Zexian /s/ Gao Xuewei Liu Zexian Gao Xuewei         /s/ Li Chunduo   Li Chunduo
 

 

 

 

 

Party C: Beijing Luji Technology Co., Ltd.   Authorized representative: /s/ Tian
Xiangyang   Tian Xiangyang  

 

 

 

 

 

 

 

 



 10 

 

 

Annex 1: Equity Transfer Agreement

 

Equity Transfer Agreement

 

This Equity Transfer Agreement (hereinafter referred to as “the Agreement”) was
signed by the following parties (hereinafter referred to as “the parties to the
Agreement”) on May 15, 2019 in Beijing, China:

 

Party A: Beijing Hongtao Management Consulting Co., Ltd. ("Hongtao Consulting")

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

 

Party B:

 

ian Xiangyang, ID number: 132521197207010022

Address: West Liangku Yard No.22, West Shuncheng Street, Shacheng Town, Huailai
County, Zhangjiakou City, Hebei Province

 

Tian Zhihai, ID number: 1325211076030014

Address: No.90, Nanguan Village, Ansu Town, Xushui District, Baoding City, Hebei
Province

 

Liu Zexian, ID number: 130730199312150419

Address: No. 158, East 11 Row, Olympics Street, Xiaozhuangzi Village, North
Xinbao Town, Huailai County, Zhangjiakou city, Hebei Province

 

Gao Xuewei, ID number: 132423197707022086

Address: No.90, Nanguan Village, Ansu Town, Xushui District, Baoding City, Hebei
Province

 

Li Chunduo, ID number: 1101096202220622

Address: No.5, Yard 49, JIanguo Road, Mentougou District, Beijing

 

Party C: Beijing Luji Technology Co., Ltd. (hereinafter referred to as "Luji
Technology")

Address: Room 1206, 11th Floor, 301, 3-17 F, Building 5, Block 1, Hangfeng Road,
Fengtai District, Beijing

 

In this contract, Party A, Party B and Party C are separately called “party” and
collectively called “all parties”.

 

In view of:

 

1.      Party A is a wholly foreign-owned enterprise legally registered and
validly existing in the territory of the People's Republic of China (hereafter
referred to as “China”);

 

2.      Party C is a limited liability company incorporated in China, and Party
B holds 100% shares of Party C currently;

 

3.      Party B is willing to comply with relevant provisions of Equity Disposal
Agreement signed with Party A on May 15, 2019, and when Party A and/or its
designated third party exercise their option rights, Party A shall transfer part
or all equity of Party C to Party A and/or its designated third party, and Party
A and/or its designated third party agree to accept the equity (hereinafter
referred to as “equity transfer”).

 

 

 



 11 

 

 

Accordingly, both parties reached the following agreement:

 

1.      Equity transfer

 

1.1      Party B agrees to transfer relevant equity to Party A, of which Tian
Xiangyang transfers 80%, Tian Zhihai transfers 5%, Liu Zexian transfers 5%, and
Gao Xuewei transfers 5%, Li Chunduo transfers 5%, and Party A agrees to accept
transfer. After transfer, Party A holds 100% of equity .

 

1.2      As the consideration for the equity transfer, Party A shall pay _____
yuan to Tian Xiangyang in accordance with the provisions of Article 2, _____
yuan to Tian Zhihai, _____ yuan to Liu Zexian, _____ yuan to Gao Xuewei, and
_____ yuan to Li Chunduo.

 

1.3      Party B agrees the equity transfer under this Article and is willing
and will promote other shareholders of Party C (except Party B) to sign
necessary documents including the resolution of the shareholders' meeting and
waiver of the priority to purchase relevant shares, and other necessary
procedures of equity transfer.

 

1.4      Party B and Party C shall jointly and separately take all necessary
actions, including but not limited to signing this Agreement, passing
resolutions of the shareholders' meeting, amendments to the Articles of
Association etc., in order to transfer equity from Party B to Party A, and Party
A shall complete all government approvals or industrial and commercial
registration procedures within ten working days from the date of issuing
exercise notice in accordance with provisions of the Equity Disposal Agreement
to ensure Party A to become the registered owner of the equity.

 

2.      Payment of equity transfer money

 

2.1      Within five working days after signing of this Agreement, Party A shall
pay _____ yuan to Tian Xiangyang, ______ yuan to Tian Zhihai, _____ yuan to Liu
Zexian, _____ yuan to Gao Xuewei, and _____ yuan to Li Chunduo; within five
working days after completing all government approvals and registration
procedures related to equity transfer, pay _____ yuan to Tian Xiangyang, _____
yuan to Tian Zhihai, _____ yuan to Liu Zexian, _____ yuan to Gao Xuewei, and
_____ yuan to Li Chunduo.

 

2.2      Party B shall issue a receipt to Party A within five working days of
each payment mentioned in Article 2.1.

 

3.      Declaration and guarantee

 

3.1      All parties hereby declare and warrant:

 

(a)      they are legally established and existing companies or individuals with
full capacity of civil conduct, having full authority and ability to sign and
perform this Agreement and other required documents;

 

(b)      they have taken or will take all necessary actions to properly and
effectively authorize the signing, delivery and performance of this Agreement
and all other documents relating to the transactions under this Agreement, and
such signature, delivery and fulfillment does not violate any relevant laws,
regulations or government regulations, and does not infringe legal rights and
interests of any third party.

 

 

 



 12 

 

 

3.2      Party B and Party C jointly and separately declare and guarantee to
Party A:

 

(a)      Party B currently holds 100% Party C’s equity legally and effectively.
Party B's acquisition and holding of the equity does not violate any laws,
regulations or government provisions, nor infringe interests and rights of any
third party;

 

(b)      Party C is a limited liability company properly established and validly
existing under the laws of the People's Republic of China. It has full rights
and capabilities to own, dispose of and operate its assets and business, and
conducts ongoing or planned business. Party C has obtained all licenses,
qualification certificates or other government approval, filing or registration
procedures on conducting all business set forth in the business license;

 

(c)      Party C has not violated any relevant laws and regulations or
government regulations since its establishment;

 

(d)      There is no security interest or any other third party rights in Party
C's equity held by Party B, unless otherwise agreed by Party A and Party B;

 

(e)      There is no omission in providing Party A any documents or information
about Party C or its business that may affect its decision to enter into this
Agreement;

 

(f)      Prior to the completion of the equity transfer, they will not authorize
or promise to issue new shares in addition to existing shares on the date of
signing this Agreement, and will not change the form of registered capital or
shareholder structure of Party C.

 

4.      Effective date and term

 

This Agreement is signed and taken into effect at the same time as indicated in
the text.

 

5.      Dispute resolution

 

In the event of a dispute among all parties regarding the interpretation and
performance of the terms of this Agreement, all parties shall settle in good
faith. If all parties fail to resolve within 30 days, either party may submit to
the China International Economic and Trade Arbitration Commission for
arbitration in accordance with its current arbitration rules. The place of
arbitration is in Beijing; the language used for arbitration is Chinese. The
arbitral award shall be final and binding on both parties.

 

6.       Applicable law

 

The validity, interpretation and enforcement of this Agreement shall be governed
by the laws of the People's Republic of China.

 

7.      Amendment and supplement of this Agreement

 

All parties shall modify and supplement this Agreement in writing. Amendments
and supplemental agreements duly signed by all parties are integral parts of
this Agreement and have the same legal effect as this Agreement.

 

 

 



 13 

 

 

8.      Segmentation of this Agreement

 

If any provision of this Agreement is invalid or unenforceable due to
inconsistency with relevant laws, the term is only invalid or incapable within
the jurisdiction of relevant laws and shall not affect the legal effect of other
provisions of this Agreement.

 

9.      Annex to this Agreement

 

Annex is an integral part of this Agreement and has the same legal effect as
this Agreement.

 

10.      Others

 

10.1      This Agreement in in seven copies written in Chinese, and each party
shall hold one copy.

 

10.2      If Party A designates any third party to exercise option rights, then
Party A in the Equity Transfer Agreement refers to Party A and/or its designated
third party.

 

 

[There is no text below]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 14 

 

 

[There is no text on this page, the following are signature pages of Equity
Disposal Agreement]

 

Party A: Beijing Hongtao Management Consulting Co., Ltd.   (Seal)   Authorized
representative: /s/ Tian Xiangyang   Tian Xiangyang  

 

 

Party B:



/s/ Tian Xiangyang /s/ Tian Zhihai Tian Xiangyang Tian Zhihai         /s/ Liu
Zexian /s/ Gao Xuewei Liu Zexian Gao Xuewei         /s/ Li Chunduo   Li Chunduo
 

 

 

 

 

Party C: Beijing Luji Technology Co., Ltd.   Authorized representative: /s/ Tian
Xiangyang   Tian Xiangyang  

 

 

 

 

 

 

 

 



 15 

